Citation Nr: 0639478	
Decision Date: 12/19/06    Archive Date: 01/04/07	

DOCKET NO.  03-20 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a chronic right 
knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from June 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
VARO in Houston, Texas, that denied entitlement to the 
benefits sought.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claims and has made reasonable efforts to 
develop such evidence.

2.  There is no medical evidence of record documenting the 
presence of hypertension during service or for years 
thereafter.

3.  It is not shown that the veteran has a chronic right knee 
disability attributable to his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hypertension are not met.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for entitlement to service connection for a 
chronic right knee disability are not met.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act of 2000.

The Veterans Claim Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2005)) imposes obligations on VA in terms of its 
duties to notify and assist claimants in the development of 
their claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The VCAA applies to all five elements of a service connection 
claim.  As previously indicated by the Court, those five 
elements include:  (1) Veteran status; (2) the existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) the degree of disability; and (5) the 
effective date of the disability.  Upon receipt of an 
application for service connection, therefore, VA is required 
to review the information and the evidence presented with the 
claims, and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will help in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.

A review of the evidence of record shows that the veteran was 
provided with communications dated in December 2002 and again 
in March 2005 with regard to what VA would do and what he 
could do to help VA develop his claims.  In the latter 
communication he was told what types of evidence would be 
helpful.  He was also told that it was his responsibility to 
make sure VA received all requested records that were not in 
the possession of a Federal department or agency.  He was 
specifically informed what the evidence had to show to 
establish entitlement to service connection.  While he was 
not provided with a communication regarding the degree of 
disability or the effective date of the disability, as 
required by Dingess, the Board finds this to be harmless, 
especially in light of the fact that the claims are being 
denied and therefore there is no need for consideration of 
the questions of the degree of disability or the effective 
date of the disability.

With regard to the duty to assist the veteran, medical 
records from several different sources identified by the 
veteran have been obtained and associated with the claims 
folder.  Further, the veteran was scheduled for a video 
conference hearing with a Veterans Law Judge at the Board in 
July 2006.  However, in a report of contact dated June 27, 
2006, the veteran asked that the hearing be canceled.  He 
wanted his file sent directly to the Board.

In view of the foregoing, the Board finds VA has satisfied 
its duties to inform and assist the veteran in the 
development of his claims.

Pertinent Legal Criteria.

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303(d).

When a veteran had active service for 90 days or more, and 
certain chronic diseases, including arthritis and/or 
hypertension, are manifest to a compensable degree of 
10 percent or more within the first year following separation 
from service, service connection will be presumed for the 
condition.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) The 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 
16 Vet. App. 110 (2002); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Analysis.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not separately discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  (The law requires only that 
the Board provide reasons for rejecting evidence favorable to 
the veteran).

Based on a longitudinal view of the evidence of record, the 
Board finds that there is a preponderance of evidence against 
the claims. 

Initially, the Board notes that as a lay person, the veteran 
himself does not qualify to opine on matters requiring 
medical knowledge, such as the etiology of any current 
hypertension or right knee disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a lay person is generally not capable of 
opining on matters requiring medical knowledge).

With regard to the claim for service connection for 
hypertension, the service medical records are without 
reference to any indication of the presence of hypertension.  
At the time of enlistment examination in March 1965, a 
reading was made of 138/70.  At the time of separation 
examination in May 1969, a reading was made of 104/78.  The 
private medical records that have been submitted do not 
document the presence of hypertension for years following 
service.  The Board notes that at the time of a July 1998 
examination by a private physician, notation was made that 
the veteran had had hypertension for the past 12 years.  This 
would place the onset at a time many years following the 
veteran's discharge from active service.  The veteran has not 
submitted or identified any medical opinion or other medical 
evidence regarding a causal relationship between any post 
service hypertension and his active service.  

With regard to the claim for service connection for a chronic 
right knee disability, the Board notes that in his report of 
medical history made in conjunction with the enlistment 
examination of March 1965, notation was made that the veteran 
had sustained a swollen right knee six months earlier 
secondary to an injury sustained while playing football.  
However, examination at enlistment did not document the 
presence of a right knee disability.  The service medical 
records themselves show that he was seen on one occasion in 
June 1965 for what was determined to be strain of the knee.  
He stated that while playing football in 1964, he was seen by 
a physician for locking and catching of the knee.  Following 
that visit, he was returned to duty and was to return as 
needed.  At the time of an orthopedic clinic visit in January 
1966, he again referred to having been struck in the right 
knee while playing high school football.  He stated for the 
past three weeks he had had episodes of locking and 
generalized pain and effusion involving the knee.  Clinical 
examination findings were essentially unremarkable.  He was 
given exercises to do.

He was also seen on one occasion in December 1966 for a 
complaint of soreness in the right knee when walking after 
having jumped that same day.  He was given an Ace wrap and 
was to return as necessary.

The remainder of the service records is without reference to 
complaint or findings indicative of the presence of a chronic 
right knee disability.  At the time of separation examination 
in May 1969, clinical evaluation of the lower extremities was 
recorded as normal.  

The post service medical records do not show the presence of 
a right knee disability for years following service 
discharge.  A review of the record shows that the veteran did 
not have a chronic disability involving the right knee prior 
to entrance into active military service.  Notation was made 
at the time of entrance examination of his having a swollen 
right knee several months prior to entrance, but the 
examination itself identified no chronic right knee 
abnormality.  Whatever problems he was having with the knee 
during service were apparently acute and transitory in nature 
because by the time of separation examination in May 1969, 
clinical evaluation was without reference to any complaints 
or findings indicative of the presence of a chronic right 
knee disorder.  The record shows it was a time many years 
after service discharge that the veteran first sought 
treatment for right knee problems. There is no supporting 
evidence of a continuity of pertinent symptomatology.  A 
lengthy period of time without evidence of treatment may be 
viewed as evidence weighing against the veteran's claim.  See 
generally Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  
The veteran has not submitted or identified any medical 
opinion or other medical evidence indicating a causal 
relationship between service and any current right knee 
problems.

In view of the foregoing, the Board finds there is a 
preponderance of probative medical evidence of record which 
militates against a finding that the veteran has either a 
chronic right knee disability or hypertension attributable to 
his several years of active service in the late 1960's.


ORDER

Service connection for hypertension is denied.

Service connection for a chronic right knee disability is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


